Citation Nr: 0001901	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  98-08 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to a left knee 
disability.

2.  Entitlement to service connection for a low back 
disability, to include as secondary to a left knee 
disability.

3.  Entitlement to service connection for a neck disability, 
to include as secondary to a left knee disability.

4.  Entitlement to service connection for a bilateral ankle 
disability, to include as secondary to a left knee 
disability.

5.  Entitlement to an increased disability rating for a left 
knee disability, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to June 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 1998 rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for a 
left shoulder disability, low back disability, neck 
disability, and a bilateral ankle disability was denied.  
Service connection was also granted for a left knee 
disability and a 10 percent disability evaluation was 
assigned.  


REMAND

At a November 1999 videoconference hearing before the 
undersigned Board member, the veteran indicated that he 
received treatment at a VA medical facility for his left knee 
and shoulder one month prior to the hearing.  A review of the 
claims folder reveals that VA records pertaining to this 
treatment do not appear to be associated with the veteran's 
claims folder.  The procurement of such pertinent medical 
reports is required.  Where VA has constructive and actual 
knowledge of the availability of pertinent reports in the 
possession of the VA, an attempt to obtain those reports must 
be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  As records in the possession of the VA are 
deemed to be constructively of record, they must be obtained.  
Id.

In order to fully assist the veteran in the development of 
his case and extend him every equitable consideration, this 
case is REMANDED for the following:

1. The RO should have the veteran 
identify (names, addresses, and dates) 
all sources of VA treatment or 
examination for a left knee disability, 
since his separation from service 
November 1998.  The RO should then 
contact the sources and obtain copies of 
the related medical records.  This 
includes, but is not limited to, the 
records of the VA Medical Center 
referenced by the veteran during the 
November 1999 videoconference hearing.  

2. Following completion of the above, the 
RO should review the claims on appeal.  
If the claims remain denied, a 
supplemental statement of the case should 
be issued to the veteran, and he should 
be given an opportunity to respond.  
Then, the case should be returned to the 
Board for further appellate review.

The Board wishes to express its gratitude in advance to the 
RO for its assistance in executing this remand.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



 

